ORDER

The referee in this proceeding, Attorney John Schweitzer, recommended that the license of Attorney William J. Gerard to practice law in Wisconsin be suspended for a period of one year as discipline reciprocal to that imposed by the Supreme Court of Illinois for Attorney Gerard's having charged and collected an excessive fee from a client. Attorney Gerard stipulated to the allegations of misconduct set forth in the complaint óf the Board of Attorneys Professional Responsibility (Board) and did not object to the recommendation of a one-year license suspension as reciprocal discipline and a requirement that he pay the costs of this proceeding.
Attorney Gerard was admitted to practice law in Illinois in 1962 and practiced there continuously until his license was suspended for one year, commencing December 12, 1989. He was admitted to practice law in *356Wisconsin in 1968, where his license was suspended in November, 1980 for failure to pay State Bar dues and his license remains suspended.
It Is Ordered that the license of William J. Gerard to practice law in Wisconsin is suspended for one year, commencing the date of this order, as discipline reciprocal to that imposed by the Supreme Court of Illinois for professional misconduct.
, It Is Further Ordered that within 60 days of the date of this order William J. Gerard shall pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing to this court of his inability to pay the costs within that time, the license of William J. Gerard to practice law in Wisconsin shall remain suspended until further order of the court.
It Is Further Ordered that William J. Gerard comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been suspended.
Marilyn L. Graves Clerk of Supreme Court